
      
        DEPARTMENT OF TRANSPORTATION
        Federal Aviation Administration
        14 CFR Part 39
        [Docket No. FAA-2017-0480; Directorate Identifier 2016-NM-204-AD]
        RIN 2120-AA64
        Airworthiness Directives; Airbus Airplanes
        
          AGENCY:
          Federal Aviation Administration (FAA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking (NPRM).
        
        
          SUMMARY:
          We propose to adopt a new airworthiness directive (AD) for certain Airbus Model A300 B4-600, B4-600R, and F4-600R series airplanes, and Model A300 C4-605R Variant F airplanes (collectively called Model A300-600 series airplanes); and Model A310 series airplanes. This proposed AD was prompted by cracking in the door sill area of the aft cargo door. This proposed AD would require repetitive inspections of the aft cargo door lower torsion box area, and corrective actions if necessary. We are proposing this AD to address the unsafe condition on these products.
        
        
          DATES:
          We must receive comments on this proposed AD by July 6, 2017.
        
        
          ADDRESSES:
          You may send comments, using the procedures found in 14 CFR 11.43 and 11.45, by any of the following methods:
          • Federal eRulemaking Portal: Go to http://www.regulations.gov. Follow the instructions for submitting comments.
          • Fax: 202-493-2251.
          • Mail: U.S. Department of Transportation, Docket Operations, M-30, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue SE., Washington, DC 20590.
          • Hand Delivery: Deliver to Mail address above between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays.

          For service information identified in this NPRM, contact Airbus SAS, Airworthiness Office—EAW, 1 Rond Point Maurice Bellonte, 31707 Blagnac Cedex, France; telephone +33 5 61 93 36 96; fax +33 5 61 93 44 51; email account.airworth-eas@airbus.com; Internet http://www.airbus.com. You may view this referenced service information at the FAA, Transport Airplane Directorate, 1601 Lind Avenue SW., Renton, WA. For information on the availability of this material at the FAA, call 425-227-1221.
        
        Examining the AD Docket
        You may examine the AD docket on the Internet at http://www.regulations.gov by searching for and locating Docket No. FAA-2017-0480; or in person at the Docket Management Facility between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The AD docket contains this proposed AD, the regulatory evaluation, any comments received, and other information. The street address for the Docket Operations office (telephone 800-647-5527) is in the ADDRESSES section. Comments will be available in the AD docket shortly after receipt.
        
          FOR FURTHER INFORMATION CONTACT:
          Dan Rodina, Aerospace Engineer, International Branch, ANM-116, Transport Airplane Directorate, FAA, 1601 Lind Avenue SW., Renton, WA 98057-3356; telephone 425-227-2125; fax 425-227-1149.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Comments Invited

        We invite you to send any written relevant data, views, or arguments about this proposed AD. Send your comments to an address listed under the ADDRESSES section. Include “Docket No. FAA-2017-0480; Directorate Identifier 2016-NM-204-AD” at the beginning of your comments. We specifically invite comments on the overall regulatory, economic, environmental, and energy aspects of this proposed AD. We will consider all comments received by the closing date and may amend this proposed AD based on those comments.
        We will post all comments we receive, without change, to http://www.regulations.gov, including any personal information you provide. We will also post a report summarizing each substantive verbal contact we receive about this proposed AD.
        Discussion
        The European Aviation Safety Agency (EASA), which is the Technical Agent for the Member States of the European Union, has issued EASA Airworthiness Directive 2016-0241, dated December 6, 2016 (referred to after this as the Mandatory Continuing Airworthiness Information, or “the MCAI”), to correct an unsafe condition for certain Airbus Model A300 B4-600, B4-600R, and F4-600R series airplanes, and Model A300 C4-605R Variant F airplanes (collectively called Model A300-600 series airplanes); and Model A310 series airplanes. The MCAI states:
        
        
          Cracks were found on in-service aeroplane post mod 5438 in the door sill area, from frame (FR) 60 to FR63, including the sill beam flag, lock fitting, door sill web and torsion door panel. Two previous cases with less crack extent were also reported.
          This condition, if not detected and corrected, could lead to reduced structural integrity of the aeroplane.
          To address this unsafe condition, Airbus published Inspection Service Bulletin (SB) A310-53-2139 and SB A300-53-6179 to provide inspection instructions for the affected areas. Airbus published also Airbus SB A310-53-2141 and SB A300-53-6181 to provide modification instructions.
          Further analysis showed that aeroplanes pre-mod 5438, for which one or several lock fittings have been replaced by post mod 10319 lock fittings, could also be affected. Airbus published SB A310-53-2143 and SB A300-53-6185 to provide inspection instructions.
          For the reason described above, this [EASA] AD requires repetitive Special Detailed Inspections (SDI) of the aft cargo door lower torsion box area and, depending on findings, accomplishment of applicable corrective action(s).
        
        

        You may examine the MCAI in the AD docket on the Internet at http://www.regulations.gov by searching for and locating Docket No. FAA-2017-0480.
        Related Service Information Under 1 CFR Part 51

        We reviewed Airbus Service Bulletin A300-53-6185, dated February 11, 2016; and Service Bulletin A310-53-2143, dated February 11, 2016; which describe, among other actions, repetitive inspections of the aft cargo door sill area for cracking. These documents are distinct since they apply to different airplane models. This service information is reasonably available because the interested parties have access to it through their normal course of business or by the means identified in the ADDRESSES section.
        FAA's Determination and Requirements of This Proposed AD
        This product has been approved by the aviation authority of another country, and is approved for operation in the United States. Pursuant to our bilateral agreement with the State of Design Authority, we have been notified of the unsafe condition described in the MCAI and service information referenced above. We are proposing this AD because we evaluated all pertinent information and determined an unsafe condition exists and is likely to exist or develop on other products of these same type designs.
        Costs of Compliance
        We estimate that this proposed AD affects 18 airplanes of U.S. registry.
        We estimate the following costs to comply with this proposed AD:
        
          Estimated Costs
          
            Action
            Labor cost
            Parts cost
            Cost per product
            Cost on U.S. operators
          
          
            Inspection
            12 work-hours × $85 per hour = $1,020 per inspection cycle
            $0
            $1,020 per inspection cycle
            $18,360 per inspection cycle.
          
        
        We have received no definitive data that would enable us to provide a cost estimate for the on-condition corrective actions specified in this proposed AD.
        Authority for This Rulemaking
        Title 49 of the United States Code specifies the FAA's authority to issue rules on aviation safety. Subtitle I, section 106, describes the authority of the FAA Administrator. “Subtitle VII: Aviation Programs,” describes in more detail the scope of the Agency's authority.

        We are issuing this rulemaking under the authority described in “Subtitle VII, Part A, Subpart III, Section 44701: General requirements.” Under that section, Congress charges the FAA with promoting safe flight of civil aircraft in air commerce by prescribing regulations for practices, methods, and procedures the Administrator finds necessary for safety in air commerce. This regulation is within the scope of that authority because it addresses an unsafe condition that is likely to exist or develop on products identified in this rulemaking action.
        Regulatory Findings
        We determined that this proposed AD would not have federalism implications under Executive Order 13132. This proposed AD would not have a substantial direct effect on the States, on the relationship between the national Government and the States, or on the distribution of power and responsibilities among the various levels of government.
        For the reasons discussed above, I certify this proposed regulation:
        1. Is not a “significant regulatory action” under Executive Order 12866;
        2. Is not a “significant rule” under the DOT Regulatory Policies and Procedures (44 FR 11034, February 26, 1979);
        3. Will not affect intrastate aviation in Alaska; and
        4. Will not have a significant economic impact, positive or negative, on a substantial number of small entities under the criteria of the Regulatory Flexibility Act.
        
          List of Subjects in 14 CFR Part 39
          Air transportation, Aircraft, Aviation safety, Incorporation by reference, Safety.
        
        The Proposed Amendment
        Accordingly, under the authority delegated to me by the Administrator, the FAA proposes to amend 14 CFR part 39 as follows:
        
          PART 39—AIRWORTHINESS DIRECTIVES
        
        1. The authority citation for part 39 continues to read as follows:
        
          Authority:
          49 U.S.C. 106(g), 40113, 44701.
        
        
          § 39.13 
          [Amended]
        
        2. The FAA amends § 39.13 by adding the following new airworthiness directive (AD):
        
        
          
            Airbus: Docket No. FAA-2017-0480; Directorate Identifier 2016-NM-204-AD.
          (a) Comments Due Date
          We must receive comments by July 6, 2017.
          (b) Affected ADs
          None.
          (c) Applicability
          This AD applies to the Airbus airplanes identified in paragraphs (c)(1), (c)(2), (c)(3), (c)(4), and (c)(5) of this AD; certificated in any category; except those on which Airbus Modification 5438 was embodied in production.
          (1) Model A300 B4-601, B4-603, B4-620, and B4-622 airplanes.
          (2) Model A300 B4-605R and B4-622R airplanes.
          (3) Model A300 F4-605R and F4-622R airplanes.
          (4) Model A300 C4-605R Variant F airplanes.
          (5) Model A310-203, -204, -221, -222, -304, -322, -324, and -325 airplanes.
          (d) Subject
          Air Transport Association (ATA) of America Code 53, Fuselage.
          (e) Reason
          This AD was prompted by cracking in the door sill area of the aft cargo door. We are issuing this AD to detect and correct cracking of the door sill area of the aft cargo; such cracking could adversely affect the structural integrity of the airplane.
          (f) Compliance
          Comply with this AD within the compliance times specified, unless already done.
          (g) Repetitive Inspections
          Within the applicable compliance time specified in table 1 to paragraph (g) of this AD: Do a high frequency eddy current (HFEC) inspection for cracking of the door sill area (including the sill beam flag, lock fitting, door sill web, and torsion door panel) of the aft cargo door lower torsion box area, in accordance with the Accomplishment Instructions of Airbus Service Bulletin A300-53-6185, dated February 11, 2016; or Service Bulletin A310-53-2143, dated February 11, 2016; as applicable. Repeat the HFEC inspection thereafter at intervals not to exceed 15,100 flight cycles.
          
            Table 1 to Paragraph (g) of This AD—Initial Inspection
            
              Airplane configuration
              Compliance time
            
            
              Repaired (date known), post-Airbus Modification 10319 lock fittings installed using Airbus Structural Repair Manual (SRM) Task 51-72-00
              Before exceeding 25,800 flight cycles since the lock fitting replacement.
            
            
              Repaired (no record, date unknown), post-Airbus Modification 10319 lock fittings installed using Airbus SRM Task 51-72-00
              Before exceeding 25,800 flight cycles from November 1, 1996.
            
            
              Non-repaired airplane, or airplane repaired with pre-Airbus Modification 10319 lock fittings using Airbus SRM Task 51-72-00
              No inspection required.
            
          
          (h) Corrective Action
          If any crack is found during any inspection required by paragraph (g) of this AD: Before further flight, repair in accordance with the Accomplishment Instructions of Airbus Service Bulletin A300-53-6185, dated February 11, 2016; or Service Bulletin A310-53-2143, dated February 11, 2016; as applicable; except, where Airbus Service Bulletin A300-53-6185, dated February 11, 2016; or Service Bulletin A310-53-2143, dated February 11, 2016; specifies to contact Airbus for appropriate action, and specifies that action as “RC” (Required for Compliance), before further flight, accomplish corrective actions in accordance with the procedures specified in paragraph (j)(2) of this AD.
          (i) Terminating Action
          Repair of an airplane as required by paragraph (h) of this AD constitutes terminating action for the repetitive inspections required by paragraph (g) of this AD for that airplane.
          (j) Other FAA AD Provisions
          The following provisions also apply to this AD:
          (1) Alternative Methods of Compliance (AMOCs): The Manager, International Branch, ANM-116, Transport Airplane Directorate, FAA, has the authority to approve AMOCs for this AD, if requested using the procedures found in 14 CFR 39.19. In accordance with 14 CFR 39.19, send your request to your principal inspector or local Flight Standards District Office, as appropriate. If sending information directly to the manager of the International Branch, send it to the attention of the person identified in paragraph (k)(2) of this AD. Information may be emailed to: 9-ANM-116-AMOC-REQUESTS@faa.gov. Before using any approved AMOC, notify your appropriate principal inspector, or lacking a principal inspector, the manager of the local flight standards district office/certificate holding district office.
          (2) Contacting the Manufacturer: For any requirement in this AD to obtain corrective actions from a manufacturer, the action must be accomplished using a method approved by the Manager, International Branch, ANM-116, Transport Airplane Directorate, FAA; or the European Aviation Safety Agency (EASA); or Airbus's EASA Design Organization Approval (DOA). If approved by the DOA, the approval must include the DOA-authorized signature.
          (3) Required for Compliance (RC): If any service information contains procedures or tests that are identified as RC, those procedures and tests must be done to comply with this AD; any procedures or tests that are not identified as RC are recommended. Those procedures and tests that are not identified as RC may be deviated from using accepted methods in accordance with the operator's maintenance or inspection program without obtaining approval of an AMOC, provided the procedures and tests identified as RC can be done and the airplane can be put back in an airworthy condition. Any substitutions or changes to procedures or tests identified as RC require approval of an AMOC.
          (k) Related Information

          (1) Refer to Mandatory Continuing Airworthiness Information (MCAI) EASA AD 2016-0241, dated December 6, 2016, for related information. This MCAI may be found in the AD docket on the Internet at http://www.regulations.gov by searching for and locating Docket No. FAA-2017-0480.
          (2) For more information about this AD, contact Dan Rodina, Aerospace Engineer, International Branch, ANM-116, Transport Airplane Directorate, FAA, 1601 Lind Avenue SW., Renton, WA 98057-3356; telephone 425-227-2125; fax 425-227-1149.

          (3) For service information identified in this AD, contact Airbus SAS, Airworthiness Office—EAW, 1 Rond Point Maurice Bellonte, 31707 Blagnac Cedex, France; telephone +33 5 61 93 36 96; fax +33 5 61 93 44 51; email account.airworth-eas@airbus.com; Internet http://www.airbus.com. You may view this service information at the FAA, Transport Airplane Directorate, 1601 Lind Avenue SW., Renton, WA. For information on the availability of this material at the FAA, call 425-227-1221.
        
        
          Issued in Renton, Washington, on May 12, 2017.
          Michael Kaszycki,
          Acting Manager, Transport Airplane Directorate, Aircraft Certification Service.
        
      
      [FR Doc. 2017-10140 Filed 5-19-17; 8:45 am]
      BILLING CODE 4910-13-P
    
  